Citation Nr: 0615827	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent 
for right knee anterior cruciate ligament and posterior 
cruciate ligament insufficiency.

2. Entitlement to an increased rating greater than 10 percent 
for degenerative joint disease of the right knee.

3. Entitlement to an increased rating greater than 10 percent 
for herpes simplex.

4. Entitlement to an increased rating for residuals of a 
fractured left thumb, rated as non-compensable from March 19, 
1997 to October 14, 2004, and as 10 percent disabling from 
October 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1970 to April 1972 and again from June 1972 to June 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The veteran had a hearing before the Board in February 2006 
and the transcript is of record.

It is necessary to clarify the issues on appeal.  After the 
veteran perfected his appeal, an October 2004 rating decision 
granted a compensable rating for the veteran's residuals of a 
left thumb fracture, rating the condition as 10 percent 
disabling, effective October 15, 2004. Since the veteran 
perfected his appeal from the 2003 denial of his claim for an 
increase, the Board will address whether he was entitled to a 
compensable disability rating prior to October 15, 2004, as 
well as whether he is entitled to a disability rating higher 
than 10 percent from October 15, 2004.  See AB v. Brown, 6 
Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  Therefore, the issues on 
appeal have been rephrased as shown above.

The issue of entitlement to an increased rating for residuals 
of a fractured left thumb is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's right knee disability is manifested by 
chronic pain, slight instability, slight limitation of 
motion, and degenerative joint disease, which is evidenced by 
x-rays.

2. The veteran's herpes simplex is manifested by outbreaks of 
the groin area once or twice a year lasting no more than one 
week and treated by oral medication during flare-ups. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 
percent for right knee anterior cruciate ligament and 
posterior cruciate ligament insufficiency have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 
(DC) 5257 (2005).

2. The criteria for a disability rating greater than 10 
percent for degenerative joint disease of the right knee have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
DCs 5003, 5260, and 5261 (2005).

3. The criteria for a disability rating greater than 10 
percent for herpes simplex have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.71a, DCs 7806, 7820 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.


Right Knee Disabilities

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. See 38 C.F.R. § 
4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the veteran's 
knee disorders, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain 
is inapplicable to ratings under Diagnostic Code 5257 because 
it is not predicated on loss of range of motion. See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  

Instability of the Right Knee

The veteran's service-connected right knee disability 
includes anterior cruciate ligament and posterior cruciate 
ligament insufficiency.  This aspect of the veteran's right 
knee disorder is rated under Diagnostic Code 5257 for other 
impairment of the knee and, in particular, impairment 
involving the anterior cruciate and posterior cruciate 
ligaments leaving the knee with some laxity and instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This code 
provides for the assignment of a 10 percent rating when there 
is slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability. Id. Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)). The Board observes that the words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  

The veteran complains of constant pain, giving way of the 
right knee, and difficulty walking and bending. The veteran 
injured his knee in-service playing baseball. Since then, he 
has been treated with a knee brace and pain medication, but 
no recommended surgical procedures. His most recent VA 
examination, in October 2004, indicates the veteran's right 
knee is stable. Specifically, the examiner found no 
dislocation or subluxation of the right knee. He noted that 
the veteran complains of knee pain approximately three times 
a month, but has no pain on motion and any discomfort is 
resolved after prolonged walking. The diagnosis at that time 
was "right knee strain." The veteran's outpatient treatment 
records from 2002 note instability of his right knee due 
either to a deficiency in his anterior cruciate ligament or 
posterior cruciate ligament. The treatment records also note 
significant laxity of the right knee. Subsequent MRIs, 
however, found intact ligaments and no significant 
abnormalities.

The medical evidence as a whole supports a rating of 10 
percent disabling. Although some outpatient treatment records 
note right knee instability, a moderate or severe impairment 
could not be confirmed by examination or diagnostic tests. In 
fact, the most recent VA examination found "no" 
instability. The veteran, moreover, testified himself that 
any instability or pain experienced in his knee resolves 
itself with walking and movement. 

Based on the VA examination findings of "no" instability 
and subluxation, with a diagnosis of "right knee strain with 
residuals," the Board cannot reasonably conclude that the 
severity of the instability or subluxation the veteran 
experiences is moderate, such as to warrant a higher rating. 

Arthritis

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  It is for this reason that the RO assigned a 
separate 10 percent rating for the degenerative joint disease 
the veteran has in the right knee with resulting limitation 
of motion.

Degenerative joint disease, or degenerative arthritis, is 
rated under Diagnostic Code 5003.  Degenerative arthritis, 
when established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  

The veteran underwent an October 2004 VA examination, 
including x-rays, where the examiner found no arthritis and 
noted full range of motion (0 to 140 degrees). A May 2003 VA 
examination concluded the same. The veteran's outpatient 
treatment records from 2002 and 2003, however, note minimal 
degenerative joint disease found with right knee flexion 
limited to 120 degrees.  

The Board notes that limitation of motion due to functional 
loss was also considered. Specifically, a June 2002 VA 
outpatient treatment note indicated marked quadriceps 
atrophy, and a July 2002 note advised the veteran to limit 
his exercises to non-traumatic exercises. Neither note 
included specifics on increased loss of motion, but it is 
clear that complaints of painful motion are consistent 
throughout past medical records and there is at least some 
evidence of arthritis of the right knee.  See 38 C.F.R. 
§ 4.59.  

Even with consideration given to functional loss, the medical 
evidence of record does not document right knee motion 
limited to a degree warranting assignment of a compensable 
rating pursuant to Diagnostic Code 5260 or 5261. See 28 
C.F.R. § 4.71a, DCs 5260 and 5261. Specifically, a June 2002 
treatment record shows the veteran's range of motion for the 
right knee was zero degrees of extension and 120 degrees of 
flexion. Although the record showed slight limitation of 
flexion (and normal extension), it was not to a compensable 
degree pursuant to DC 5260 or 5261. Id. No other medical 
record shows any greater limitation of motion and indeed the 
most recent VA examination shows full range of motion.

Accordingly, while the findings establish arthritis and at 
least some limitation of function, the veteran's right knee 
range of motion does not warrant a higher rating under DC 
5260 or 5261.  He cannot receive a higher rating under DC 
5003 because he is only service-connected for one major joint 
with arthritis.



Alternative diagnostic codes 

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  

The veteran's right knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum. 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his right knee, 
albeit with some limitation, so it is clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's right knee 
disability.

Herpes Simplex

Here, there is no diagnostic code specifically designated for 
herpes simplex, but diagnostic code 7820 provides that 
infections of the skin not listed elsewhere be rated under 
DCs 7800-7806 by analogy depending on the predominant 
disability. 38 C.F.R. § 4.71a, DC 7820. Here, the RO rated 
the veteran's herpes simplex under DC 7806 for dermatitis or 
eczema by analogy. See 38 C.F.R. § 4.71a, DCs 7806, 7820.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders. See 67 Fed. Reg. 49590 (July 31, 2002). This 
amendment was effective August 30, 2002. Id.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, for any date prior to August 30, 2002, the Board 
cannot apply the revised regulations.

The AMC considered both the old and the new regulations in a 
September 2003 Statement of the Case and provided the rating 
criteria. Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old criteria, Diagnostic Code 7806 for eczema 
provided a 10 percent rating where the skin disorder includes 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. A 30 percent rating was warranted 
for a skin disorder with constant exudation or itching, 
extensive lesions, or marked disfigurement. A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations, accompanied by ulceration, extensive 
exfoliation, or extensive crusting. A 50 percent rating was 
also warranted for an exceptionally repugnant skin disorder. 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The current code provides for the assignment of a 10 percent 
rating when there is at least 5 percent, but less than 20 
percent, of the entire body affected, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period. A 30 
percent rating is warranted where there is 20 to 40 percent 
of the entire body affected or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. 

The Board concludes that, regardless of which set of rating 
criteria are applied, the objective medical evidence shows 
disability that more nearly approximates that which warrants 
the assignment of the current 10 percent disability rating, 
rather than a higher rating. See 38 C.F.R. § 4.7 (2005). The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor; however, the preponderance 
of the evidence is against the assignment of a disability 
rating greater than 10 percent.

The veteran's most recent VA examination, October 2004, noted 
that the veteran has herpes genitalis with recurrent attacks 
approximately every three months "with a single lesion on 
the shaft of his penis, usually lasting for a duration of one 
week." The examiner also noted that, currently, the 
veteran's condition has been in remission for 9 months. As 
for treatment, the veteran takes medication for five days 
during the acute flare-ups and otherwise in on "suppression 
therapy with acyclovir." During his hearing, the veteran 
testified that he has herpes breakouts once or twice a year 
for 5 to 7 days at a time. His outpatient treatment records 
from 1998 to January 2003 only show treatment for breakouts 
once or twice a year, with no treatment at all shown in 2002. 

Under the old criteria, a 30 percent rating is not warranted 
because the veteran's attacks are not consistent enough to 
constitute "constant exudation or itching" nor do they 
result in "extensive lesions" or "marked disfigurement." 
Indeed, the most recent examiner found only a single lesion 
during flare-ups with no disfigurement noted. The Board 
notes, that under the old criteria, even a 10 percent rating 
would not be warranted because the area of skin affected is 
neither an exposed surface nor an extensive area. 

Under the new criteria, similarly, the evidence does not 
support a rating greater than 10 percent. The area affected 
is clearly less than 5 percent of the veteran's entire body. 
At the most, the veteran suffers with herpes simplex 
breakouts 4 times a year (once every 3 months) being treated 
with medication for 4 weeks (one week per breakout). From the 
veteran's testimony and outpatient treatment records, 
however, more likely, the veteran has a breakout once a year 
and is treated with medication one week in a 12 month period. 
Given that the VA examiner noted the veteran is on 
"suppression therapy," the Board concludes that his 
condition at least warrants a 10 percent rating under the new 
criteria, but no more.

 In short, based on the VA examination findings of the 
minimal area affected by the condition and the minimal amount 
of treatment received each year, the Board cannot reasonably 
conclude that the severity of the herpes simplex warrants a 
higher rating. 

The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims, 
letters dated in January 2002 and January 2004 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The 2004 letter told him the 
evidence must show worsening of the service-connected 
disabilities to warrant a higher rating. The 2002 and 2004 
letters told him to identify where he had received medical 
treatment - the information needed to determine the current 
extent of his disabilities. The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  Since this claim is not an appeal 
from initial ratings and the Board is denying higher ratings, 
there is no potential effective date issue that would warrant 
providing the veteran further VCAA notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records, and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
May 2003 and October 2004.  Although the veteran testified 
that his conditions have grown worse, there is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's disabilities since he was last 
examined. The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  The 2002 and 2004 VA examination reports are thorough 
and supported by VA outpatient treatment records. There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee anterior cruciate ligament and posterior cruciate 
ligament insufficiency is denied.

Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease is denied.



ORDER (Continued)

Entitlement to an increased rating greater than 10 percent 
for herpes simplex is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. 

In the present appeal, the veteran was provided with notice 
in January 2002 and January 2004 of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating for residuals of a fractured left thumb. In 
March 2006, moreover, the veteran was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal, but the notice was provided 
after the denial of his claim and no subsequent adjudication 
by the RO followed. Accordingly, the notice is not VCAA 
compliant. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The question of the effective date is critical to the 
determination of this claim. The veteran initiated his claim 
for an increased rating for residuals of a fractured left 
thumb in August 2001. In support of his claim, he supplied VA 
treatment records from May 1998 to January 2003 and private 
treatment records showing a diagnosis of osteoarthritis of 
the left thumb in April 2003. 

The RO granted the veteran a compensable evaluation of 10 
percent, effective October 15, 2004, which is the date a VA 
examiner diagnosed the veteran with osteoarthritis of the 
left thumb. Given the other medical evidence that existed 
prior to that date, questions of the appropriate effective 
date are clearly involved in the present appeal and therefore 
must be remanded for proper notice and adjudication under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the veteran claims his condition since the last 
VA examination has grown steadily worse and that he should be 
afforded a new examination. Specifically, the veteran claims 
he has had decreased movement in his left thumb beginning 
July 2005. Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability. 
38 C.F.R. § 3.327(a) (2004). Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect. 
Id. The crucial inquiry here is whether the veteran has 
demonstrated a material change in his disability. The Board 
concludes he has.

The veteran was afforded a VA examination in May 2003 and 
again in October 2004. The condition of the veteran's left 
thumb from May 2003 to October 2004 worsened considerably, to 
include a diagnosis of osteoarthritis in October 2004. Nearly 
two years have passed since the last VA examination and 
therefore a new examination is indicated. 

Finally, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the RO should also take this opportunity to obtain any recent 
treatment from January 2003 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records for 
left thumb treatment from the VAMC in Central 
Texas from January 2003 to the present. All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2. After obtaining the above VA records, to 
the extent available, schedule the veteran 
for a musculoskeletal VA examination to 
ascertain the severity of his service-
connected left thumb disability. All 
pertinent symptomatology and findings should 
be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

3. After the above is complete, readjudicate 
the veteran's claim. If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


